Citation Nr: 0843110	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-37 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1965 to October 1969, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, denying entitlement of the 
veteran to service connection for a back disorder.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2008, a 
transcript of which is of record.  At that time, additional 
documentary evidence was submitted by the veteran along with 
a written waiver for its initial consideration by the RO.  As 
well, in a pre-hearing conference, the veteran raised the 
issue of his entitlement to service connection for a lung 
disorder, including asbestosis, due to in-service asbestos 
exposure.  Such matter is not now before the Board for review 
but is referred to the RO for initial development and 
adjudication.  


FINDINGS OF FACT

1.  Testimony from the veteran and a fellow serviceman is to 
the effect that he sustained a back injury or exhibited 
indicia of a back disorder in service, although a back 
disorder is not otherwise shown in service or for many years 
after service and only after a post-service injury to the 
back.  

2.  Competent evidence linking current disability of the 
veteran's back to his period of military service or any event 
thereof is lacking.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may arthritis of the thoracolumabar spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of October 2005.  He was 
furnished the notice required under Dingess-Hartman through 
the RO's letter of January 2007.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant prior to the RO's action on the veteran's 
original claim for service connection for a back disorder in 
January 2006, in accord with Pelegrini.  Full VCAA notice, 
including that pertaining to the Court's holding in 
Dingess/Hartman, was not furnished until a date subsequent to 
the RO's initial action, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the April 2008 supplemental 
statement of the case by the RO.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  Moreover, a factual predicate for a grant of 
service connection for a back disorder is lacking.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  On that 
basis, and in the absence of any allegation of prejudice by 
or on behalf of the veteran, the Board cannot conclude that 
any defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service medical records and various examination and 
treatment records compiled during post-service years by VA 
and non-VA sources.  In recent hearing testimony, the veteran 
indicated that he knew of no other available treatment 
records pertaining to back treatment in the immediate post-
service years and he submitted additional records involving 
current medical care of his back.  No VA medical examination 
has been afforded the veteran.  However, there is no 
contemporaneously recorded evidence of a back disability 
until many years after service and there is no competent 
evidence that links a current back disability to any incident 
of service.  Under these circumstances, there is no duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the record is deemed 
to be adequate to permit the Board to fairly and accurately 
adjudicate the issue presented by this appeal, the Board may 
proceed to adjudicate the merits of such claim without remand 
for additional action.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as arthritis, becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  In this regard, it is noted that 
a claimant is able to offer competent testimony as to what 
his senses tell him.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005),

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war 
and the claimed disease or injury is combat-related, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection. 

In this case, the veteran alleges that he was in combat in 
Vietnam when he sustained one or more injuries to his back, 
the effects of which are asserted to have led to the onset of 
a chronic back disorder.  The record indicates that the 
veteran served in Vietnam for a period beginning in August 
1966.  In a March 2005 statement, a retired Air Force Colonel 
who had served with the veteran in Vietnam noted that both he 
and the veteran had been assigned to river patrol boats which 
navigated River Section 522 in South Vietnam in what was 
described as "combat patrols."  The lay affiant further 
reported that he was a witness to the veteran's removal from 
these combat patrols in or about February 1967 because of a 
severe back injury and he recalled that the veteran was 
returned to duty after a two-week period.  In this statement, 
complaints by the veteran of back symptoms were also recalled 
during a period of additional service aboard the USS Rainier 
from January 1968 to November 1969.  However, evidence 
furnished by the service department and the National 
Personnel Records Center as to the veteran's military 
occupational specialty (MOS) in the Navy and the medals and 
decorations he received does not indicate combat duty.  In 
any event, given the veteran's credible testimony and the lay 
statement noted above, the Board finds that the existence of 
a back injury during service is not in dispute.  Accordingly, 
this appeal turns on the question of whether the veteran's 
current back disability is causally related to his in-service 
back injury.  

Service medical records are negative for any findings 
relating to a back disability.  Moreover, medical evidence 
developed post-service fails to identify any back disorder 
until after an on-the-job injury in August 1982 and work-
related injuries occurring during 1986, with entry of the 
initial pertinent assessments in October 1986 of degenerative 
joint disease and muscle spasm.  Further back-related 
treatment is again shown during the 1990s and beyond for a 
variety of varying entities, including diagnoses of 
degenerative disc disease, sciatica, and spondylosis with 
back pain and back spasm.  It, too, is significant that no 
medical professional provides any finding or opinion linking 
any in-service injury of the veteran to the back disorder 
initially shown many years following his discharge from 
service in October 1969.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain or an injury in 
service, reporting to sick call, and being placed on limited 
duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of rendering medical conclusions, thus, 
his statements, alone, as to the diagnosis and/or etiology of 
his back disorder are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  In the Board's judgment, the 
disability in question, which was diagnosed years after 
service on the basis of clinical and X-ray examination, is 
not the type of disability that can be diagnosed by a layman.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to diagnose such a condition involving his back.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion regarding 
diagnosis or causation.  

The undersigned has fully considered the veteran's 
contentions, including those set forth in writing and orally 
at a recent hearing.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence may be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements as in this case.  As noted above, in 
addition to the fact that the service medical records do not 
support the veteran's claim that he sustained a chronic back 
disorder from an in-service injury, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings, or X-ray evidence indicative 
of a back disorder until approximately 17 years after 
service.  The operative fact is that, even if the back injury 
occurred as alleged, the weight of the evidence shows that it 
did not result in the development of chronic disability in 
service or for many years following service.  The gap of time 
of between the in-service injury and the first medical 
evidence of a diagnosis of a back disorder is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  The existence 
of current disability of the back is shown beginning in or 
about 1986, without any accompanying medical finding or 
opinion then or since linking that entity to military service 
of the veteran or any event thereof.  In the absence of 
competent evidence of a nexus of the claimed disorder to 
military service, the veteran's claim must fail.  See Boyer, 
Mercado-Martinez, Voerth, supra.

As a preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


